
	

113 HR 4137 : Preserving Welfare for Needs Not Weed Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4137
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on FinanceAN ACT
		To prohibit assistance provided under the program of block grants to States for temporary
			 assistance for needy families from being accessed through the use of an
			 electronic benefit transfer card at any store that offers marijuana for
			 sale.
	
	
		1.Short titleThis Act may be cited as the Preserving Welfare for Needs Not Weed Act.
		2.Prohibition on use of electronic benefit transfer card to access TANF assistance at any store that
			 offers marijuana for sale
			(a)ProhibitionSection 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) is amended—
				(1)by striking or at the end of clause (ii);
				(2)by striking the period at the end of clause (iii) and inserting ; or; and
				(3)by adding at the end the following:
					
						(iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances
			 Act) for sale..
				(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 2 years after the date
			 of the enactment of this Act.
			
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
